 In the Matter Of WEYERHAEUSER TIMBER COMPANY, LONGVIEWBRANCHandINTERNATIONALWOODWORKERS of AiIEitiCA LOCALUNION No. 36, AFFILIATED WITH THE CONGRESS OF INDUSTRIALORGANIZATIONSCase No. C-1703.-,April 03, 1941Jurisdiction:lumber industry.Unfair Labor PracticesInterference, Restraint, and Coercion:employer's refusal to admit union rep-resentatives, upon request of employees, to its camps in which the- employeesmust live most of the time in itself constitutes a violation of Section 8 (1)of the Act ; without regard to the above, employer's exclusion of union rep-resentatives from its camps based upon its hostility to self-organizationand collective bargaining by employees through representatives and theiractivities constitutes a violation of Section 8 (1) of the Act.Discrimination:discharge, charges of, dismissed.Testifying Under the Act:alleged discharge for, dismissedRemedial Orders:employerorderedupon request by one or-more of its em-ployees who live at one or more of its camps, and under lawful and reason-able conditions not more onerous than those imposed on other persons, toadmit to such camp or camps representatives of labor organizations.Mr. William A. Babcock,for the Board.of Tacoma, Wash., for the respondent.Stevenson cQ Gershon,byMr. Perry R. Gershon,of Seattle,Wash.,andMr. R. D. Williamsof Kelso, Wash., for the Union.Mr. Norman M. Neel,of counsel to the Boars t.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by InternationalWoodworkers of America, Local Union No. 36, affiliated with theCongress of Industrial Organizations, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Nineteenth Region (Seattle, Washington),issued its complaint, dated May 6, 1940, against Weyerhaeuser TimberCompany, Tacoma, Washington, herein called the respondent, alleg-31 N. L. R. B. No. 40.258 rWEYERHAEUSER TIMBER COMPANY259ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8'(1) and (3) and Section 2 (6) and (7)" of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.Copies of the complaint,amended charge, and notice of hearing were duly served upon therespondent and upon the Union.The camplaint, as amended at the hearing, alleged in substancethat (1) the respondent, on or about November 29, 1939, ejectedR. D. Williams, a representative and member of the Union, from itslogging camp No. 5, and thereafter refused to' permit him or anyother representative of the Union to enter said camp or any of itslogging camps for the purpose of giving the respondent's employeesassistance, aid, advice, and information in connection with their rightto self-organization and to engage'in concerted activities for the pur-pose of collective bargaining; (2) the respondent, on or aboutFebruary 12, 1940, discharged Ernest Granstrom, Andy Anderson,Sam Mustoe, and Loren Jennings, and thereafter refused to reinstatethem for the reason that they assisted the Union and engaged in con-certed activities for the purposes of collective bargaining and othermutual aid and protection; (3) the respondent, on or about November29, 1939, kept under surveillance at its camp No. 5, a meeting calledby the Union; (4) the respondent, on or about May 12, 1940, dis-criminated against the said Granstrom, Anderson, Mustoe and Jen-nings because they filed charges and gave testimony under the Act;and (5) by the afore-mentioned and other acts, the respondent inter-fered with, restrained, and coerced its employees in the exercise ofrights guaranteed in .Section 7 of the Act.On May 13, 1940, the respondent filed its answer, admitting, insubstance, the allegations of the complaint 'as to the nature of itsbusiness, but denying that it had engaged in the unfair labor practicesalleged in the complaint and making certain affirmative allegations.Pursuant to notice, a hearing was held at Kelso, Washington, onMay 23-25, 27, and 29, 1940, and at Longview, Washing on onMay 28, 1940, before Thomas H. Kennedy, the Trial Examiner dulydesignated by the Board.The Board, the respondent, and the Unionwere represented by counsel, participated in the hearing, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At the close of the hearing, counsel for the Board moved to amendthe complaint to conform to the proof with respect to appearances,names, dates, and- minor formal matters.This motion was granted.Also at this, time, the respondent renewed a motion made during thecourse of the hearing that the complaint be dismissed.The Trial441843-42-vol 31-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer reserved ruling on this motion and in his Intermediate Re-port, recommended that the motion be denied..During the course of the hearing, the Trial Examiner made otherrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Briefs by the respondent and the Union and a reply brief by therespondent were received and considered by the Trial Examiner.OnOctober 5, 1940, the Trial Examiner issued his Intermediate Report,copies of which were duly served on each of the parties to the hear-ing.He found that the respondent had' engaged in and was engagingin unfair labor practices affecting commerce, within the meaningof Section 8 (1), (3), and (4) and Section 2 (6) and (7) of theAct.He recommended that the 'respondent, cease and desist fromsuch unfair labor practices' and take certain affirmative action inorder to effectuate the policies of the Act.Thereafter the respondent duly filed exceptions to the IntermediateReport and also a brief with the Board.Oral argument before theBoard was not requested by any of the parties.The Board has con-sidered the briefs filed- with the Trial Examiner, the exceptions, andthe brief filed with it, and save as the exceptions are consistent withthe findings, conclusions, and order herein, finds them-to be withoutmerit.Upon the entire record in the case the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTWeyerhaeuser Timber Company is a Washington corporation hav-ing its principal office and place of business in Tacoma, Washington.It operates a lumber manufacturing plant and conducts loggingoperations at and in the vicinity of Longview, Washington, and inthe vicinity of Klamath Falls, Oregon. It operates a sawmill inEverett,Washington, and conducts logging operations at Vail andMelbourne,Washington.The respondent's sawmill and loggingoperations at and in the vicinity of Longview, Washington, constitutewhat is known as the respondent's "Longview Branch."Approximately 96 per cent of the logs used by the respondent initsmanufacturing operations at its Longview Branch are securedfrom its logging operations at that branch, and approximately 4 percent of the logs used in such operations are purchased from otherparties in the States of Washington and Oregon.- During the year WEYERHAEUSER TIMBER COMPANY2611939, the respondent purchased 16,600,000 feet of logs valued at$234,700, of which 49 per cent were purchased within the State ofOregon and shipped to the respondent's plant in Longview, Washing-ton.During the year 1939, the respondent purchased and used in itsLongview Branch materials, supplies, and equipment other than logs,approximating in value $880,000.Approximately 66 per cent of suchmaterials, supplies, and equipment were purchased outside the Stateof Washington.During the -year 1939, the respondent produced and sold approxi-mately 324,600,000 feet of lumber of the approximate value of$7,600,000, and also produced and sold other products approximatingin value $1,060,000.Approximately 87 per cent of said lumber andother products were shipped to points outside the State of Washing-ton.All the lumber produced by the respondent is sold through theagency of Weyerhaeuser Sales Company, a Washington corporationwhich has offices in Tacoma, Washington, Saint Paul, Minnesota, andNewark, New Jersey.The lumber and other products produced bythe respondent and sold outside the State of Washington are shippedto points throughout the United States and a small portion to foreigncountries.On May 15, 1940, the respondent employed in its LongviewBranch approximately 2,721 employees, as follows : sawmill em-ployees, 1,583; shingle mill employees, 89; logging employees, 1,049.II.THE ORGANIZATION INVOLVEDInternationalWoodworkers of America, Local Union No. 36, is alabor organization affiliated with the Congress of Industrial Organi-zations.It admits to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Exclusion of union representatives from the logging campsThe logging operations of the respondent's Longview Branch arenormally conducted at four logging camps supplemented by a head-quarters camp, two construction camps, and a topography camp. Therespondent's headquarters camp is the only camp accessible by publichighway, the others, with the exceptions of logging camp No. 5 andconstruction camp No. 102, being accessible only by the respondent'sprivate logging railroads.Camps No. 5 and No. 102 are accessibleby automobile over a fire trail and private road on the respondent'sproperty.All the camps with the exception of No. 102, are accessi-ble by the respondent's railroad, and a train runs daily between Long-view and these camps for the purpose of hauling supplies and for 262DECISIONSOF NATIONAL LABORRELATIONS BOARDmiscellaneous purposes.The train usually leaves Longview at about8 o'clock in the morning, arriving back there between 3 and 9 p. in.The respondent admits in its answer that it is impracticable for itsemployees to live elsewhere than in the camps while at work.Theyreside over rather wide areas in the States of Oregon and Washing-ton and are transported on the respondent's trains to Longview,Washington, on Friday evenings where they disperse to their variousabodes, and on Sunday evenings, from Longview back to the campswhere they board and lodge for the 5-day work week (at the rate of15 cents per night lodging and 40 cents per meal for board).To beconveyed to the `camps, the men board the train at Longview, WestKelso, headquarters, and at the junction of the Green and NorthToutle Rivers.Before the fall of 1939, the Union had conducted meetings eachFriday night in Kelso, Washington.As a consequence, however,of the anxiety of the men, most of whom are married, to reach theirhomes, the meetings were ill-attended 1 and it was decided, at theinstance of the men themselves, to hold sublocal meetings at eachof the camps during the week. For the purpose of securing theattendance at these meetings of outside union representatives repeatedrequests and petitions to the management for passes have been madeby such representatives and by the respondent's employees.Thefunctions of such representatives, who keep all the records of thelocal unions, are to coordinate the activities of the various sublocals,organize, and lend the benefit of experience in bargaining to theindividual grievance committees in the conduct of collective bargain-ing with employers. In most of the lumber camps in the northwestthere is mutual understanding between management and the em-ployees with respect to access by union representatives for the per-formance of these functions.On or before December 1, 1928, the respondent promulgated a rulewith respect to entry upon its premises to the effect that no personnot an employee of the respondent would be permitted upon its prop-erty unless in possession of a pass issued by the logging superintendentor other managerial officer and accompanied by the superintendentor by someone designated by him.The rule had its foundation inthe existence of a fire hazard in the respondent's woods, and in theexistence of danger to the unaware stranger resulting from the loggingoperations.Although as a consequence of this rule general access to111D.Williams, financialsecretary and business agent of theUnion, testified that outof a membershipof some 450,an average of only 20 members attended the meetings inKelso as a resultof the-general incentive of the mento go homeTed Dokter,presidentof Grays-Willapa Harbor District Council No. 3 of the International woodworkers of Amer-ica, corroborating this, testified that some of the men traveled by special bus to Portlandto their homes and others traveled by automobile to their various homes WEYERHAEUSER TIMBER COMPANY\263the respondent's woods or camps has been somewhat restricted, therespondent issues passes to many persons.Buyers and sellers ofequipment, friends and relatives-of the respondent's officials, publicofficials, teachers and students on educational tours, retail dealersand customers from all over the United States, and entertainers /forthe men, are the usual recipients of passes.Upon the admission ofF. C. Baker, logging superintendent, the visits with passes have beennumerous and, apparently, they do not occasion an unwillingness onthe part of the respondent to provide escort. It is apparent, also,that prior to November 1937, the respondent was not averse to theissuance of passes to union representatives.Baker testified- that rep-resentatives of Lumber and Sawmill Workers, affiliated with theAmerican Federation of Labor, herein called the A. F. of L., visitedthe camps on four different occasions in 1935 and twice in November1937.He testified as follows concerning the reason for cancellingone of the passes issued :Our general manager issued the pass for this man to go tocamp. . . .He was supposed to collect dues and conduct meet-ings and get the boys straightened out in their union affairs,but his. first stunt was that he wanted us to change one of thetoilets to be a little more convenient for the girls up in the camp.I decided that one man running that outfit up there was enoughand that would be me, so we cancelled his pass.In orafter November 1937, the respondent initiated a policy ofexcluding.from. its premises representatives of both the A. F. of L.and theUnion, departing from that policy on only one occasion, inApril 1939, when it allowed two of the Union's representatives tovisit Camp No. on condition that they would not request permissionagain.In reply to petitions of the men that representatives of theUnion be allowed to visit the camps, Baker replied in May 1939,thatthe resultsof previous experiences were "far from satisfactory."Baker referredto the request for improved conditions above noted.Sometimebefore November29, 1939, severalmembers of the Unionrequested R. D. Williams, the Union's financial secretary and busi-ness agent,to visit thesublocalof the Union at respondent's CampNo. 5.Pursuant to therequest ofthe unionmembers,Williams droveto a point-approximatelya half-milefrom the camp and'walked theremaining, distance,arrivingat the camp shortly after the conclu-sion ofthe evening meal.Thereafterhe wasmet by O. M. Aldrich,camp foreman,who inquired whether hewas in possession of a pass.Upon receiving a negative reply, Aldrich told Williams he wouldhave toleave, andWilliams refused.Aldrich then telephoned ClydeCorman, the respondent'sassistantsuperintendent,at headquarters. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorman instructed Aldrich that, if he could not get Williams to leave,he was to remain with him. Aldrich then rejoined Williams andremained in his close proximity at all times that evening untilWilliams left the camp.After Aldrich had rejoined Williams, the latter proceeded to therecreation hall of the camp where there was being conducted a meet-ing of the sublocal.Aldrich entered the hall and remained in itduring the entire meeting.Williams remained in the recreation hall after the business of themeeting had been completed, signing up a new member andarrangingfor the transfer of another member from another local of the Inter-nationalWoodworkers of America.Within a few minutes after themeeting had concluded, Clyde Corman, the assistant superintendent,entered the room and demanded of Williams "What are you doingup here, you (obscene word)?Get the hell out of camp you (obscenewords)"Williams turned and went to the table and in doing sorbumped Corman with his shoulder. It does not appear, nor is it con-tended, that Williams' contact with'Corman was anything other thanaccidental.Corman "pushed him around" and took a dues book fromhis hand and gave it to Art Skirvin, a union member, who-requestedit.About fifteen minutes after his entry, Corman, with Aldrich andsome other men, offered to escort Williams out of camp.Williamsstated he would prefer to go by himself. because he did not trust them.They persisted in accompanying him, however, and after he hadinduced some of the loggers to go with him and they all had walkedfive or six hundred yards, they permitted him to continue withoutescort.The respondent admits the facts relating to this incident sub-stantially as recounted above.2B. Concluding f ndings with respect to interference, restraint, andcoercionBy Section 7 of the Act, "employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection."Employer interference,restraint, or coercion in the exercise of these rights is-proscribed bySection 8 (1) of the Act.The rights thus guaranteed to employeesagainst impairment by the employer include full freedom to receiveaid, advice, and information from others, concerning these rights and2The respondent also admits other instances of eviction of union representatives con-tending that it found justification for its conduct in the failure of such representatives toproduce passes. WEYERHAEUSER TIMBER COMPANY265their enjoyment."Thus, an employer who refused to meet with acommittee of employees because it was accompanied by a non-employeethereby engagedin unfairlabor practices within themeaning ofSection 8, (1).4The issue presented is whether the respondent, underthe , circumstances of this case, interfered with, restrained,or coercedemployees in the exerciseof their right to obtain the aid of unionrepresentatives, thereby'engaging in unfairlabor practices withinthe meaningof Section 8 (1).We are of the opinion that the re-spondent did engage in such unfair labor practices.We note at the outset that the respondent's loggers must live atthe camps 5 days in each week, that most of them are married andmaintain homes in Widely scattered parts of the States of Wash-ington and Oregon, and that the respondent'sexclusion'of unionagents from the camps, in substance, prevents employees from obtain-ing access to these representatives.5Under these circumstances, therespondent's exclusion of the outside representatives constitutes aserious interference with, restraint, and coercion of employees in theexerciseof rights guaranteed in Section 7 of the Act.The UnitedStates Commission on Industrial Relations found long ago thatthe most extreme form of domination and control exists in whatare known as closed camps, where the employer owns all the landupon which such camps are located and, because of this privateownership, not only exercises control over the local governmentCong Rec, May 16, 1935, V. 79, No. 102, pp 7948-7960,7967-7970; H. R. Report No.1147, 74th Cong., 1st Sess,1 p. 16.+N L. R B. v. Fansteel Metallurgical Corporation.306 U. S.240, rev'g in part 98 F. (2d)375 (C. C. A. 7) and enf'g as mod.Matter of Fansteel Metallurgical CorporationandAmalgamated Association of Iron, Steel and Tin Workers of North America,Local66.5 N. L. R. B. 930,cf. the numerous cases in which it has been held an unfair labor prac-tice for an employer to denounce"outside" unions.Authorities in the field of labor rela-tions and economics agree that in our complex industrial society employees must have theright of access to outside counsel, information,and other aid in order to participate effec-tively in the processes of self-organization and collective bargaining.See, for example.Carroll R. Daugherty,Labor Problems in American Industry(1938),pp. 421-422;testi-mony of Paul H. Douglas at Hearinks before the Committee on Education and Labor,U. S. Senate,on S. 2926,To Create a National Labor Board(74th Cong.,1st Sess),Part 1,p 208.6 The respondent contends that the employees have 2 full days on week ends in which theycould attend meetings outside the camps with union representatives and it points to meet-ings of the Brotherhood of Railway Trainmen which are held in Longview on Sundays insupport of this contention.It urges that poor attendance at meetings of the Union ismerely indicative of a lack of interest therein.These contentions fall in the light of thedifference between the living conditions of the loggers and those of the trainmen and theinterest in the Union already exhibited by the employees.The majority of the trainmenlive in and around Longview and WestKelso.On the other hand,loggers, with less stableconditions of employment,maintain their homes in various places throughout Washingtonand OregonThus, the trainmen,unlike the loggers, are not confronted with the necessityof forbearing their normal home living and ordinary recreational pursuits in order to par-ticipate in the affairs of their union.The interest of the respondent's employees in theUnion and other organizations is well demonstrated by the memberships already obtainedunder the existing adverse conditions and by the employee petitions that union representa-tives be permitted to visit the camps.Under these circumstances it cannot be said that theemployees have normal access to union representatives outside the camps or that the em-ployees are not interested in obtaining access to such representatives at the camps. 266DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDbut dictates arbitrarily who shall be permittedto come into orpass through such communities.6The respondent in this case by not permitting union representatives toenterthe camps at the request of employees is exercising "domina-tion and control" over the efforts of its employees to engage in'collective organization and activity, thereby infringing Section 8(1).7To hold otherwise would be, in effect, to exempt the respond-ent from the prohibitions of the Act merely because the respondent- . operates a "closed camp."But Congress did not exclude the re-spondent or employers similarly situated from the operation of theAct, by implication or otherwise.Congress- has declared that "thepolicy of the United States" shall be to remove obstructions to thefree flow ofcommerce "by protecting the exercise by workers of fullfreedom of association, self-organization, and designation of repre-sentativesof their own choosing, for the purpose of negotiating theterms and conditions of their employment or other mutual aid orprotection."If the policy of the Act is to be applied effectively tothe respondent, we must, as we do, find that the respondent, by re-fusing to permit outside representatives to enter its camps at therequest of employees, has engaged and is engaging in unfair -laborpractices within themeaning ofSection 8 (1) 8Moreover, without regard to whether arefusalto admit unionrepresentatives, upon request of employees, to the-respondent's campsinwhich the employees must live most of the time in,itself estab-lishes a violation of the Act, we are satisfied that such refusal by the°The Report of the United States Commission on Industrial Relations,1915, "IndustrialConditions in Isolated Communities,"pp 78, 79.'The respondent seeks to justify this interference with its employees'self-organizationupon the ground of its right to control its property, but it is now well established that suchrights are subject to the paramount authority of the ActSee, for example,N. L. R. B. V.Jones & Laughlin Steel Corp,301 U. S.1,where the Supreme Court of the United Statesheld as follows :Respondent asserts its right to conduct its business in an orderly manner withoutbeing subject to arbitrary restraints.What we have said points to the fallacy of thisargument.Employees have their correlative right to organize for the purpose of se-curing the redress of grievances and to promote agreements with employers relating torates of pay and conditions of work.Texas&N.0. R.Co. v. Railway Clerks, supra[281 U. S. 548] ;Virginian Railway Co.v. System Federation,No. 40[300 U.S. 515].Restraint for the purpose of preventing an unjust interference with'that right cannotbe considered arbitrary or capricious.CompareArt Metal Construction,Co. v. N. L. R. B.,110 F. (2d) 148(C. C. A. 2),wherethe Second Circuit, per Learned Hand,J, said :if,the argument runs, he [the employer] is forced to make it a term of anyoral agreement that it shall be put into writing, he loses that absolute freedom innegotiation which he had at common law,and which Congress meant to preserve tohim. . . . But be is no longer wholly free anyway ; before the act he was not obligedto bargain with his employees collectively-; he was at liberty to refuse to negotiatewith them at all, or otherwise than severally.The act impaired that freedom;itmeantto give to the employees whatever advantage they would get from collective pressureupon their employer;and the question here is what are the fair implications of thatgrant.They should include whatever is reasonably appropriate to protect it. . . .°Of course,the grant of passes to union representatives may be subject to reasonableregulations.Seeinfra,--p. 9 WEYERHAEUSER TIMBER COMPANY267respondent in this case constitutes unfair labor practices inasmuch asit is based on hostility to the right of employee to organize and actcollectivelywith the assistance of union representatives.Thus, al-though the respondent grants permits to a wide variety of personswho are not engaged in assisting union activity, it withholds themfrom union agents.The only reasonable explanation for this dis-crimination is that the respondent is seeking to isolate the employeesfrom contact with outside representatives.The manner in which therespondent ejectedWilliams also reveals its hostility to union rep-resentatives and constitutes interference, restraint, and coercion.Finally, the record establishes affirmatively the respondent's unlawfulmotive in excluding union representatives from its camps. It willbe recalled that the respondent formerly permitted union representa-tives to enter the camps and that it discontinued this practice becausea representative presented a grievance in behalf of the employees.Under these circumstances, we find that the respondent excludedunion representatives from its camps because of its hostility to themand their activity.We find that the respondent discontinued its practice of issuingpasses to union representatives and excluded them from its campsin order to impede the processes of self-organization and collectivebargaining through representatives of the employees' own choosing.We find further that the respondent, by refusing to grant passes torepresentatives of labor organizations in order that such representa-tives might perform the essential functions of aiding the employeesin their self-organization and other activities, and by the manner inwhich, it evictedWilliams, has interfered with, restrained, andcoerced, and is interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed them in Section 7of the Act.C. The dischargesThe complaint alleged and the answer denied that the respondentdiscriminated in regard to the hire and tenure of employment ofSamuel Mustoe, Lorenzo Jennings, Ernest Granstrom, and AndrewPeter Anderson.The Trial Examiner found that it had so dis-criminated and the respondent takes exception thereto.Mustoe, Jennings, Granstrom, and Anderson were discharged` onFebruary 11, 1940, the stated reason being "for refusal to go to work"on February 9, 1940.The discharge slips contained recommenda-tion for reinstatement in another camp after 90 days and they havesince been reinstated.The record discloses that during times of high wind the iEspond-ent considered it too dangerous to Work; that it allowed its employeesa reduction in the price of their meals in the camps on such days; 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it had become concerned about the frequency with which themen remained in camp on their own initiative and took advantageof this reduction ; and that several days prior to February 9, it haddenied the reduction to those who did not go out to the scene ofoperations to ascertain the actual condition of the weather there.Although several other employees remained in camp on the morningof February 9, and were not discharged, the record shows, as therespondent contends, that the four men in question were aware of aforemen's express instruction that they were expected to work.Therespondent asserts that it discharged them as a disciplinary measurebecause it believed their conduct to be deliberate disobedience.Itdoes not appear that the four men were more active in union affairsthan other employees who were not discharged.They have sincebeen reinstated in accordance with the recommendations in theirdischarge slips.Under these circumstances, we find that the record does i of sup-port the allegations of the complaint that the respondent discrimi-nated in regard to the hire and tenure of employment of SamuelMustoe, Lorenzo Jennings, Ernest Granstrom, and Andrew PeterAnderson, thereby discouraging membership in a labor organization.The complaint also alleges that respondent refused to reemploythese men because they filed charges and gave testimony under theAct.The only evidence in support of this allegation was an asser-tion of H. E. Morgan, manager of the Longview Branch of therespondent, while on the stand, that the respondent would not con-sider the reemployment of the four men "while the complaint isundisposed of . . . until we are either found guilty or cleared ofthe charge of unfair practice."The respondent, however, did, infact reemploy them at the. conclusion of the hearing and before thedisposition of the complaint.Upon the entire record, we find" thatthe respondent did not discriminate against them within the meaningof Section 8 (4) of the Act.IV.THE EFFECr OF THE UNFAIR 'LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,,occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has violatedSection 8 (1) ofthe Act, we must order the respondent, pursuant to themandate of WEYERHAEUSER TIMBER COMPANY269Section '10 (c), to cease and desist therefrom.We also predicateour cease and desist order upon the following findings.The re-spondent's course of conduct discloses a purpose to defeat self-organization and its objects.Because of the respondent's unlawfulconduct and its underlying purpose, we are convinced that theunfair labor practices found are persuasively related to the otherunfair labor practices proscribed and that danger of their commis-sion in the future is to be anticipated from the course of therespondent's conduct in the past.9The preventive purpose of theAct will be thwarted unless our order is coextensive with thethreat.In order therefore to make effective the interdependentguarantees of Section 7, to prevent a recurrence, of unfair laborpractices, and thereby to minimize industrial strife which burdensand obstructs commerce, and thus effectuate the policies of the Act,we must order the respondent to cease and desist from in anymanner infringing the rights guaranteed in Section 7 of the Act.We shall also order the respondent to take certain affirmative actiondesigned to effectuate the policies of the Act.We have found that the respondent has unlawfully excluded unionrepresentatives from its camps. In order to effectuate the policiesof the Act, we shall order the respondent, upon request of one ormore of its employees who stay at one or more of such camps, andunder lawful and reasonable conditions not more onerous than thoseimposed on other persons, to'admit to such camp or camps repre-sentatives of labor organizations.'0Upon the basis of the foregoing findings of fact and upon theentire record in this proceeding, the Board makes the following:CoNCLusIONS of LAW1.InternationalWoodworkers of America, Local Union No. 36,affiliatedwith the Congress of Industrial Organizations is a labororganization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act, the9 SeeN L R B v Empress PublishingCompany,312 U S 42610Matter of Waterman Steamship CorporationandNational Maritime Union of America,Engine Division,MobileBranch,Mobile, Alabama,7N. L R. B 237, enf'dWaterman'Steamship Corporation V. National Labor Relations Board,309 U S 206, rev'g 103 F (2d)157 (C. C. A 5);Matter of South Atlantic Steamship Company of DelawareandNationalMaritime Union of America,12 N. L.R B. 1367;Matter ofWest Kentucky Coal CompanyandUnited Mine Workers of America,DistrictNo.23, 10 N. LR. B. 88, enf'd as mod.,N. L. R. Bv.WestKentuckyCoal Co.,116 F.(2d) 816(C C.A. 6) ;Matter of American-West African Lines,Inc,andMaritime Engineers'Beneficial Association,691;Matter of Harlan Fuel CompanyandUnitedMineWorkersof America,District 19,8 N L R B. 25;Matter of Seas ShippingCompany,Inc.andNational MarineEngineers'BeneficialAssociation,4 N. L R'B. 757 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 8 (1) of the Act.3.affecting commerce, within the meaning of Section 2 (6) and (7)of the Act.4.The respondent did not discharge or refuse to reinstate SamuelMustoe, Lorenzo Jennings, Ernest Granstrom, or Andrew PeterAnderson in violation of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor_ RelationsAct, the National Labor Relations Board hereby orders that the re-spondent,' Weyerhaeuser Timber Company, Tacoma Washington, andits officers, agents, successors, and assigns, shall:1.Cease and desist from :In any manner interfering with, restraining, or coercing theiremployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request by one or more of its employees who live atone or more of the respondent's camps, and under lawful and reason-able conditions not more onerous than those imposed on other per-sons, to admit to such camp or camps representatives of labororganizations ;(b)Post immediately in conspicuous places on its property andin its camps for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating: (1) that therespondent will not engage inthe conduct from which it is orderedto cease and desist in paragraph 1 of this Order, and (2) that therespondent will take the affirmative 'action set forth in paragraph2 (a) of this Order;(c)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, whatsteps the respondent has taken to comply herewith.IT IS FURTHER ORDERED that _the complaint, as amended, in so faras it alleges that the respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8 (3) and (4) of the Act, beand it hereby is dismissed.